(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
POR cuanto, si bien la certificación acompañada por el peticio-nario a su solicitud de mayo 31, 1933, revela que ba registrado su comparecencia como uno de los abogados de récord en varios casos tramitados en la Corte de Distrito de los Estados Unidos para Puerto Rico, no demuestra satisfactoriamente que hubiera estado ocupado activamente en el ejercicio de la abogacía durante dos años o más, incluyendo por lo menos un año de ejercicio en la Corte de Distrito de los Estados Unidos para Puerto Rico;'
PoR tanto, vistos la sección 4 de la Ley No. 17 de 1925, sobre la materia, tal como sigue rigiendo en la actualidad, y lo resuelto por esta Corte en Ex parte Ramón Díaz Collazo el 9 de mayo de 1914, no ha lugar a admitir al peticionario al ejercicio de la aboga-cía sin examen.